IN THE UNITED STA'I`ES DISTRICT COUR'I`
FOR THE EAS'I`ERN DISTRlCT OF VIRGINIA
Richmond Division
UNITED STATES OF AMERICA,
v. Criminal No. 3:99CR190
CORNELIUS D. STUDIFIN,
Petitioner.
MEMORANDUM OPlNlON

Petitioner, a federal prisoner proceeding with counsel, filed a motion to vacate, set aside.
or correct his sentence pursuant to 28 U.S.C. § 2255. lt appears that Petitioner has been released
from incarceration Moreover, Petitioner already received a three-year term of supervised
release which was the maximum term he could receive without the ACCA enhancement. (See
Dec. 13. 1999 Tr. 136.) Thus, it appears that Petitioner’s § 2255 motion is moot.

By Memorandum Order entered on April 8, 2019, the Court directed Petitioner. within
twenty (20) days of` the date of entry thereof`, to show good cause why the § 2255 motion should
not be dismissed as moot. The Court further explained that if Petitioner failed to respond. the
Court would dismiss the action.

More than twenty (20) days have elapsed and Petitioner has not responded to the April 8.
2019 Memorandum Order. Accordingly. the action will be DlSMISSED WITHOUT
PREJUDICE.

An appeal may not be taken from the final order in a § 2255 proceeding unless ajudge
issues a certificate of appealability ("COA"). 28 U.S.C. § 2253(c)(l)(B). A COA will not issue
unless a prisoner makes "a substantial showing of`the denial of`a constitutional right." 28 U.S.C .

§ 2253(c)(2). This requirement is satisfied only when "reasonable jurists could debate whether

(or, for that matter. agree that_} the petition should have been resolved in a different manner or
that the issues presented were ‘adequate to deserve encouragement to proceed further."` Sr’rrck r.
M.:‘Dmtr'ef, 529 U.S. 4?3, 484 (_2000) (quoting Bcrr'efr)o! v. fi`steHr?, 463 U.S. 880._ 893 & n.4
(1983)). Studifin has not satisfied this standard Accordingly. a certificate ofappealabilit}v will
be D[:`,NIED.

An appropriate Order shall issue.

 

United Statt.s istriet judge
Date: Ma.hl li 2011

Richmond, Virginia

I'~J

